— Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 6, 1975, which affirmed a decision of the referee disqualifying claimant from receiving benefits on the ground that she voluntarily left her employment to follow her spouse to another locality. After 33 years with her employer in Syracuse, claimant married and moved to Rome, New York, to reside with her husband. Claimant commuted daily to Syracuse from Rome for about two months when she quit her job. She testified that she found the travel too hard and that it made her nervous. There is, in our view, substantial evidence in the record to sustain the board’s determination that claimant voluntarily left her employment to follow her spouse to another locality. This automatically disqualified her from receiving benefits. (Labor Law, § 593, subd 1, par [b], cl [2].) Decision affirmed, without costs. Sweeney, J. P., Kane, Koreman, Main and Larkin, JJ., concur.